    Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 1 of 25
























              (;+,%,7$
                                     
                                     
                                     
                                     
                                     
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 2 of 25




'RXJODV % &DQQRQ %DU 1R 
)$%,$19$1&277
 6 6WDWH 6WUHHW 6XLWH 
6DOW /DNH &LW\ 8WDK 
7HOHSKRQH  
)DFVLPLOH  
(PDLO GFDQQRQ#IDELDQYDQFRWWFRP

(OL]DEHWK $ %RZPDQ %DU 1R 
/$: 2)),&( 2) (/,=$%(7+ %2:0$1 3//&
 (DVW %URDGZD\ 6XLWH 
6DOW /DNH &LW\ 8WDK 
7HOHSKRQH  
)DFVLPLOH  
(PDLO HDERZPDQ#[PLVVLRQFRP
Attorneys for Plaintiff


                    ,1 7+( )2857+ -8',&,$/ ',675,&7 &2857
                        35292 ',675,&7 67$7( 2) 87$+


-21 3$8/ )5$1&.
                                                       &203/$,17 $1' -85< '(0$1'
      3ODLQWLII                                                  7LHU 

YV                                                   &LYLO &DVH 1R BBBBBBBBBBBBBBBBBBBBB
                                                           -XGJH BBBBBBBBBBBBBBBBBBBB
:5,*+7 0(',&$/ 7(&+12/2*< ,1&
D 'HODZDUH FRUSRUDWLRQ DQG '2(6 

      'HIHQGDQWV


       3ODLQWLII -RQ 3DXO )UDQFN E\ DQG WKURXJK KLV DWWRUQH\V RI UHFRUG DOOHJHV DQG FRPSODLQV RI

GHIHQGDQWV DV IROORZV

                                           3$57,(6

     3ODLQWLII -RQ 3DXO )UDQFN LV D UHVLGHQW RI 8WDK &RXQW\ 8WDK
     Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 3 of 25




    'HIHQGDQW :ULJKW 0HGLFDO 7HFKQRORJ\ ,QF LV D FRUSRUDWLRQ RUJDQL]HG XQGHU WKH ODZV RI

      WKH 6WDWH RI 'HODZDUH ZLWK LWV KHDGTXDUWHUV DQG SULQFLSOH SODFH RI EXVLQHVV ORFDWHG LQ WKH

      VWDWH RI 7HQQHVVHH :ULJKW 0HGLFDO 7HFKQRORJ\ ,QF GHVLJQHG WHVWHG PDQXIDFWXUHG

      PDUNHWHG DQG VROG 3UR'HQVH %RQH *UDIW 6XEVWLWXWH WKDW LV WKH VXEMHFW RI WKLV ODZVXLW

    'HIHQGDQWV 'RHV  DUH SDUWLHV QRW \HW NQRZQ WR 3ODLQWLII DQG ZKR PD\ KDYH FDXVHG RU

      FRQWULEXWHG WR 3ODLQWLII¶V LQMXULHV DQG GDPDJHV 3ODLQWLII UHVHUYHV WKH ULJKW WR DGG DOO VXFK

      GHIHQGDQWV DV WKH\ DUH GLVFRYHUHG DQGRU GLVFORVHG

    $W DOO WLPHV PHQWLRQHG KHUHLQ HDFK RI 'HIHQGDQWV DQG 'RHV  ZDV D UHSUHVHQWDWLYH

      DJHQW HPSOR\HH MRLQW YHQWXUH RU DOWHU HJR RI HDFK RI WKH RWKHU HQWLWLHV DQG LQ GRLQJ WKH

      WKLQJV DOOHJHG KHUHLQ ZDV DFWLQJ ZLWKLQ WKH VFRSH RI LWV DXWKRULW\ DV VXFK 6SHFLILFDOO\

      HDFK RI WKH 'HIHQGDQWV ZHUH EXW DQ LQVWUXPHQWDOLW\ RU FRQGXLW RI WKH RWKHU LQ WKH

      SURVHFXWLRQ RI D VLQJOH YHQWXUH QDPHO\ WKH GHVLJQ PDQXIDFWXUH SURPRWLRQ DQG VDOH RI

      :ULJKW 3UR'HQVH %RQH *UDIW 6XEVWLWXWH 7KHUHIRUH LW ZRXOG EH LQHTXLWDEOH IRU DQ\ RI

      WKH 'HIHQGDQWV WR HVFDSH OLDELOLW\ IRU DQ REOLJDWLRQ LQFXUUHG DV PXFK IRU WKDW 'HIHQGDQW¶V

      EHQHILW DV IRU WKH RWKHU

                                  -85,6',&7,21 $1' 9(18(

    7KLV FRXUW KDV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKLV FDVH

    7KLV FRXUW KDV SHUVRQDO MXULVGLFWLRQ RYHU 'HIHQGDQWV LQ WKDW 'HIHQGDQWV¶ SURGXFW LQMXUHG

      3ODLQWLII LQ 8WDK &RXQW\ 8WDK

    9HQXH LV SURSHU LQ WKLV FRXUW SXUVXDQW WR 8WDK &RGH $QQ  %

    7KLV FDVH KDV D YDOXH RI PRUH WKDQ  DQG LV D 7LHU  FDVH


                                                
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 4 of 25




                                  )$&78$/ %$&.*5281'

     :ULJKW 0HGLFDO 7HFKQRORJ\ ,QF ³:ULJKW´ GHVLJQHG WHVWHG PDQXIDFWXUHG PDUNHWHG

       DQG VROG WKH 352'(16( %RQH *UDIW 6XEVWLWXWH ZKLFK LV D ERQH JUDIW SURGXFW XVHG WR

       UHSODFH PLVVLQJ ERQH ³352'(16(´ 

    352'(16( LV D ERQH JUDIW VXEVWLWXWH SDVWH ZKLFK FRQVLVWV RI SUHPHDVXUHG VXUJLFDO

       JUDGH FDOFLXP VXOIDWH DQG FDOFLXP SKRVSKDWH SUHPHDVXUHG QHXWUDOL]HG JO\FROLF DFLG

       PL[LQJ VROXWLRQ DQG WKH WRROV QHFHVVDU\ WR PL[ WKH FRPSRQHQWV LQWR D SDVWH DQG LQMHFW WKH

       PDWHULDO LQWR WKH GHIHFW VLWH

    :KHQ WKH 352'(16( LV PL[HG DQG LQMHFWHG DFFRUGLQJ WR GLUHFWLRQV WKH 352'(16(

       ERQH JUDIW VXEVWLWXWH SDVWH ZLOO KDUGHQ LQ VLWX DQG SURYLGH WHPSRUDU\ LQWUDRSHUDWLYH

       VXSSRUW

    7KH 352'(16( SDVWH LV LQWHQGHG IRU XVH DV D ERQH JUDIW VXEVWLWXWH WR EH LQMHFWHG RU

       GLJLWDOO\ SDFNHG LQWR RSHQ ERQH YRLGVJDSV WKDW DUH QRW LQWULQVLF WR WKH VWDELOLW\ RI ERQ\

       VWUXFWXUH RI WKH VNHOHWDO V\VWHP WR FXUH LQ VLWX 7KHVH RSHQ ERQH YRLGV PD\ EH VXUJLFDOO\

       FUHDWHG RVVHRXV GHIHFWV RU RVVHRXV GHIHFWV FUHDWHG IURP WUDXPDWLF LQMXU\ WR WKH ERQH 7KH

       SDVWH SURYLGHV D ERQH JUDIW VXEVWLWXWH WKDW UHVRUEV DQG LV UHSODFHG ZLWK ERQH GXULQJ WKH

       KHDOLQJ SURFHVV

    :ULJKW EHJDQ PDUNHWLQJ DQG VHOOLQJ 352'(16( EHIRUH 

    2Q RU DERXW -DQXDU\   6FRWW ) 5RJHUV '30 ³'U 5RJHUV´ RI 5RJHUV )RRW

       $QNOH ,QVWLWXWH $PHULFDQ )RUN 8WDK VDZ 0U )UDQFN DQG QRWHG OLNHO\ VXEFKRQGUDO WDODU




                                                 
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 5 of 25




       F\VW RI WKH ULJKW DQNOH DQG UHFRPPHQGHG DQNOH DUWKURVFRS\ DQG VXUJLFDO UHSDLU RI WKH

       VXEFKRQGUDO WDODU F\VW

    'U 5RJHUV KDG SUHYLRXVO\ XVHG WKH 352'(16( LQMHFWDEOH ERQH JUDIW SDVWH +H KDG UHDG

       WKH LQVHUW RU ,QVWUXFWLRQV IRU 8VH ZKLFK FDPH ZLWK WKH 352'(16( 'U 5RJHUV UHOLHG

       XSRQ WKHVH ,QVWUXFWLRQV IRU 8VH LQ KLV XVH RI WKH 352'(16( DQG LQ DGYLVLQJ KLV SDWLHQWV

       DERXW WKH 352'(16(

    'U 5RJHUV GRFXPHQWV LQ KLV -DQXDU\   QRWH WKDW KH GLVFXVVHG WKH ULVNV EHQHILWV DQG

       FRPSOLFDWLRQV RI VXUJLFDO LQWHUYHQWLRQ

    0U )UDQFN UHFDOOV 'U 5RJHUV LQIRUPHG KLP KH ZRXOG ILOO WKH F\VW ZLWK VXUJLFDO FHPHQW

       ZKLFK KDUGHQV XS DQG WXUQV LQWR ERQH

    0U )UDQFN¶V ZLIH UHFDOOV 'U 5RJHUV VWDWLQJ WKDW 'U 5RJHUV ZRXOG UHPRYH WKH F\VW DQG

       LQMHFW D VXEVWDQFH ZKLFK ZRXOG KDUGHQ DQG WKDW ERQH ZRXOG JURZ LQWR WKH VSDFH

    2Q RU DERXW -DQXDU\   'U 5RJHUV SHUIRUPHG VXUJHU\ RQ 0U )UDQFN DW &HQWUDO 8WDK

       6XUJLFDO &HQWHU WR UHSDLU 0U )UDQFN¶V FRQGLWLRQ 'U 5RJHUV XVHG :ULJKW¶V

       352'(16( ,QMHFWDEOH %RQH *UDIW )LOOHU  FF ,PSODQW .LW ,QVWUXPHQW .LW &DOFLXP

       6XOIDWH &DOFLXP 3KRVSKDWH FF 0RGHO 1XPEHU 65 /RW 1R   7KH

       RSHUDWLYH UHSRUW DQG SURGXFW ODEHO DUH DWWDFKHG DV ([KLELW $

    'U 5RJHUV GHWHUPLQHG 0U )UDQFN¶V FRQGLWLRQ SHUPLWWHG XVH RI WKH 352'(16( ERQH

       JUDIW SDVWH

    'U 5RJHUV GHWHUPLQHG WKDW WKH 352'(16( SDVWH ZDV QRW FRQWUDLQGLFDWHG IRU XVH LQ 0U

       )UDQFN


                                                 
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 6 of 25




    $ -DQXDU\   05, RI 0U )UDQFN¶V ULJKW DQNOH GHPRQVWUDWHG QR IRUHLJQ ERGLHV LQ WKH

       ULJKW DQNOH

    'U 5RJHUV GLG QRW QRWLFH DQ\ GDPDJH WR WKH 352'(16( SDFNDJLQJ RU PDWHULDOV EHIRUH

       XVLQJ LW RQ 0U )UDQFN

    7KH 352'(16( ERQH JUDIW SDVWH FRPHV LQ D NLW ZKLFK FRQVLVWV RI SUHPHDVXUHG VXUJLFDO

       JUDGH FDOFLXP VXOIDWH DQG FDOFLXP SKRVSKDWH SUHPHDVXUHG QHXWUDOL]HG JO\FROLF DFLG

       PL[LQJ VROXWLRQ DQG WKH WRROV QHFHVVDU\ WR PL[ WKH FRPSRQHQWV LQWR D SDVWH DQG LQMHFW WKH

       PDWHULDO LQWR WKH GHIHFW VLWH 'U 5RJHUV IROORZHG DOO NLW LQVWUXFWLRQV SURYLGHG E\ :ULJKW

       DQG SURSHUO\ RYHUVDZ WKH SUHSDUDWLRQ RI WKH 352'(16( ERQH JUDIW SDVWH

    :ULJKW¶V UHSUHVHQWDWLYH PDGH VXUH WKH 352'(16( ERQH JUDIW SDVWH ZDV SURSHUO\

       SUHSDUHG

    'U 5RJHUV XVLQJ SURSHU VXUJLFDO SURFHGXUHV DQG WHFKQLTXH SODFHG WKH 352'(16( ERQH

       JUDIW SDVWH LQWR 0U )UDQFN¶V HYDFXDWHG F\VW

    2Q -DQXDU\   0U )UDQFN UHWXUQHG WR 'U 5RJHUV IRU D SRVWRS YLVLW 'U 5RJHUV

       QRWHG KH ZDV FRQFHUQHG ZLWK WKH OHYHO RI 0U )UDQFN¶V SDLQ DQG DGYLVHG 0U )UDQFN WR

       UHWXUQ RQ 7KXUVGD\ LI WKH SDLQ GLG QRW UHVROYH

    2Q -DQXDU\   ;UD\ VKRZHG VRPH ³FORXG\ UDGLRGHQVH PDWHULDO WR WKH >ULJKW@

       DQNOH´

    0U )UDQFN UHWXUQHG WR 'U 5RJHUV RQ -DQXDU\   0U )UDQFN KDG D ORW RI SDLQ

       7KHUH ZHUH QR VLJQV RI LQIHFWLRQ ; 5D\V  YLHZV RI WKH DQNOH DSSHDUHG WR VKRZ ³IOXII\

       UDGLRGHQVH DUHDV WR WKH DQNOH MRLQW DUH ZRUVH DQG PRUH DSSDUHQW´ 'U 5RJHUV ZDV DOVR


                                                
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 7 of 25




       FRQFHUQHG WKH 352'(16( ZDV ³OHDNLQJ´ RXW RI WKH RULJLQDO SRVLWLRQ 'U 5RJHUV DQG

       0U )UDQN GLVFXVVHG 0U )UDQN¶V FRQGLWLRQ DQG WKH\ DJUHHG 'U 5RJHUV ZRXOG UHRSHQ DQG

       VFRSH WKH DQNOH

    2Q -DQXDU\   'U 5RJHUV SHUIRUPHG VXUJHU\ RQ 0U )UDQFN¶V ULJKW DQNOH 'U

       5RJHUV IRXQG WKH 352'(16( SODFHG LQ WKH DUHD RI WKH WDODU F\VW KDG QRW ³VHW XS´

       KDUGHQHG RU VROLGLILHG DQG ³LW GLG QRW KDYH DQ\ VLJQLILFDQW GHQVLW\ WR LW´ 'U 5RJHUV

       LGHQWLILHG ³VLJQLILFDQW´ 352'(16( WKURXJKRXW WKH DQNOH MRLQW 'U 5RJHUV FRPPHQWHG

       LQ KLV VXUJLFDO UHSRUW WKDW WKH 352'(16( KDV IRUPHG LQWR VHYHUDO VPDOO FDOFLILF ERGLHV

       ZKLFK ³ZKHQ \RX WRXFK WKHP WKH\ ZRXOG WXUQ LQWR IXUWKHU SRZGHU\ SRUWLRQV´

    2Q -DQXDU\   'U 5RJHUV H[DPLQHG 0U )UDQFN 'U 5RJHUV UHFRPPHQGHG WKDW KH

       ³ZDVK RXW WKH DQNOH RQH PRUH WLPH´ 'U 5RJHUV DOVR WROG 0U )UDQFN WKDW KH KDG

       FRQWDFWHG ³:ULJKW PHGLFDO DQG LQIRUPHG WKHP RI >KLV@ ILQGLQJV DQG WKH ODFN RI WKH

       352'(16( WR VHW XS SURSHUO\´ 'U 5RJHUV H[SODLQHG WR 0U )UDQN WKHUH ZDV OLNHO\

       PRUH 352'(16( WKDW QHHGHG WR EH UHPRYHG

    2Q -DQXDU\   'U 5RJHUV SHUIRUPHG VXUJHU\ RQ 0U )UDQFN¶V ULJKW DQNOH 'U

       5RJHUV ³UHPRYHG D VLJQLILFDQW DPRXQW RI 352'(16( RQFH DJDLQ´ 'U 5RJHUV VWDWHG LQ

       KLV RSHUDWLYH UHSRUW WKDW KH IHOW OLNH KH ZDV DEOH WR UHPRYH  WR  RI WKH

       352'(16( EXW LW ZDV VWLOO YHU\ LUULWDWLQJ WR WKH MRLQW 'U 5RJHUV LQMHFWHG $UWKUH[

       FDOFLXP SKRVSKDWH LQWR WKH F\VW DUHD

    2Q -DQXDU\   'U 5RJHUV PHW ZLWK 0U )UDQFN 'U 5RJHUV WROG 0U )UDQFN WKDW KH

       KDG QRW \HW KHDUG EDFN IURP :ULJKW PHGLFDO ZLWK KLV FRQFHUQV DERXW 352'(16( EXW KDG


                                                
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 8 of 25




       EHHQ LQ FRQWDFW ZLWK WKH ORFDO :ULJKW UHSUHVHQWDWLYHV 'U 5RJHUV H[DPLQHG 0U )UDQFN

       IRU DQ\ VLJQV RI LQIHFWLRQ DQG IRXQG QRQH

    2Q -DQXDU\   'U 5RJHUV H[DPLQHG 0U )UDQFN 0U )UDQFN KDG QR VLJQV RI

       LQIHFWLRQ 'U 5RJHUV UHSRUWHG KH KDG FRQWDFWHG :ULJKW ZLWK KLV FRQFHUQV ZLWK WKH

       352'(16( EXW KDG QRW KHDUG EDFN IURP :ULJKW¶V FRUSRUDWH KHDGTXDUWHUV EXW KDG EHHQ

       LQ FRQWDFW ZLWK ORFDO UHSUHVHQWDWLYHV

    2Q )HEUXDU\   'U 5RJHUV H[DPLQHG 0U )UDQFN 0U )UDQFN KDG QR VLJQV RI

       LQIHFWLRQ 'U 5RJHUV DJDLQ UHSRUWHG KH KDG FRQWDFWHG :ULJKW DERXW KLV FRQFHUQV ZLWK

       352'(16( EXW KDG QRW KHDUG EDFN IURP :ULJKW¶V FRUSRUDWH KHDGTXDUWHUV EXW KDG EHHQ

       LQ FRQWDFW ZLWK ORFDO UHSUHVHQWDWLYHV

    3ULRU WR 0U )UDQN¶V -DQXDU\   VXUJHU\ :ULJKW KDG IDLOHG WR LQIRUP SK\VLFLDQV RU

       SDWLHQWV RI FRPSOLFDWLRQ WKDW WKH 352'(16( ZRXOG QRW VHW XS DQG KDUGHQ

    3ULRU WR WKH -DQXDU\   VXUJHU\ :ULJKW IDLOHG WR LQIRUP 'U 5RJHUV RI WKH

       FRPSOLFDWLRQ WKDW WKH 352'(16( PLJKW QRW VHW XS DQG KDUGHQ

    3ULRU WR KLV -DQXDU\   VXUJHU\ 0U )UDQFN ZDV QRW LQIRUPHG RI WKH VSHFLILF

       FRPSOLFDWLRQV WKDW WKH 352'(16( PLJKW QRW VHW XS DQG KDUGHQ

    0U )UDQFN FRQWLQXHV WR KDYH SDLQ LQ KLV ULJKW DQNOH DQG KH KDV OLPLWHG PRELOLW\ DQG

       VWUHQJWK RI WKH MRLQW

                                 ),567 &$86( 2) $&7,21
                        6WULFW /LDELOLW\ 'HVLJQ 'HIHFW ± $OO 'HIHQGDQWV

    3ODLQWLII LQFRUSRUDWHV SDUDJUDSKV  DV WKRXJK IXOO\ VHW IRUWK KHUHLQ




                                                
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 9 of 25




    'HIHQGDQWV DUH LQ WKH EXVLQHVV RI GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ PDUNHWLQJ

       GLVWULEXWLQJ DQG VHOOLQJ WKH 352'(16( DW LVVXH LQ WKLV FDVH

    $ SURGXFW GHVLJQHU PDQXIDFWXUHU GLVWULEXWRU DQG VHOOHU LV OLDEOH IRU LQMXULHV FDXVHG E\ LWV

       SURGXFW LI D WKH SURGXFW ZDV XQUHDVRQDEOH GDQJHURXV GXH WR D GHIHFW E WKH GHIHFW

       H[LVWHG DW WKH WLPH WKH SURGXFW ZDV VROG DQG F WKH GHIHFW ZDV D FDXVH RI WKH SODLQWLII¶V

       LQMXULHV

    $ SURGXFW FRQWDLQV D GHVLJQ GHIHFW DQG LV XQUHDVRQDEO\ GDQJHURXV ZKHQ WKDW SURGXFW LV

       PRUH GDQJHURXV WKDQ DQ RUGLQDU\ FRQVXPHU ZRXOG H[SHFW

    7KH 352'(16( LQ WKLV FDVH FRQWDLQHG D GHVLJQ GHIHFW LQ WKDW LW ZDV PRUH GDQJHURXV WKDQ

       RQ RUGLQDU\ FRQVXPHU ZRXOG H[SHFW $ SDWLHQW UHFHLYLQJ 352'(16( ZRXOG QRW H[SHFW

       LW WR FDXVH WKH VHULRXV FRPSOLFDWLRQV GLVFXVVHG DERYH LQFOXGLQJ IDLOXUH WR VHW XS DQG

       KDUGHQ

    7KH 352'(16( IDLOHG ZKHQ LPSODQWHG LQWR 0U )UDQFN¶V DQNOH 7KH GHVLJQ GHIHFW

       LQFOXGHG WKH IROORZLQJ

       D        7KH 352'(16( ERQH SDVWH IDLOHG WR VHW XS

       E        7KH 352'(16( SDUWLFOHV PLJUDWHG WKURXJKRXW WKH DQNOH MRLQW DQG

       F        7KH SDUWLFOHV RI ERQH SDVWH LQ WKH MRLQW FDXVHG GDPDJH WR WKH MRLQW DQG VHYHUH SDLQ

                 QHJDWLYHO\ DIIHFWLQJ 0U )UDQFN¶V TXDOLW\ RI OLIH

    7KH GHVLJQ GHIHFWV PDGH WKH 352'(16( XQUHDVRQDEO\ GDQJHURXV LQ WKDW D SDWLHQW

       UHFHLYLQJ WKH SURGXFW ZRXOG QRW H[SHFW LW WR FDXVH WKH VHULRXV FRPSOLFDWLRQV GLVFXVVHG

       DERYH LQFOXGLQJ SDLQ DQG GDPDJH WR WKH DQNOH MRLQW


                                                   
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 10 of 25




     0U )UDQFN GLG QRW H[SHFW WKH 352'(16( WR SHUIRUP DV LW GLG DQG ZDV FRPSOHWHO\

        VXUSULVHG WR OHDUQ WKH 352'(16( KDG IDLOHG WR VROLGLI\ DQG KDG FDXVHG GDPDJH WR KLV

        DQNOH

     'U 5RJHUV GLG QRW H[SHFW WKH 352'(16( WR SHUIRUP DV LW GLG DQG ZDV FRPSOHWHO\

        VXUSULVHG WR OHDUQ WKH 352'(16( KDG IDLOHG WR VROLGLI\ DQG KDG FDXVHG GDPDJH WR 0U

        )UDQFN¶V DQNOH

     7KH GHVLJQ GHIHFWV RI 352'(16( ZHUH SUHVHQW DW WKH WLPH 'HIHQGDQWV PDQXIDFWXUHG

        GLVWULEXWHG DQG VROG WKH SURGXFW DQG DW WKH WLPH 352'(16( ZDV LPSODQWHG LQWR 0U

        )UDQFN

     $W WKH WLPH 'HIHQGDQWV GHVLJQHG PDQXIDFWXUHG DQG VROG WKH 352'(16( 'HIHQGDQWV

        KDG DYDLODEOH WR WKHP VDIHU DQG WHFKQLFDOO\ DQG HFRQRPLFDOO\ IHDVLEOH DOWHUQDWLYH GHVLJQV

        ZKLFK ZRXOG QRW KDYH FDXVHG 0U )UDQFN¶V LQMXU\ LQ WKLV FDVH

     7KH 352'(16( IDLOHG DIWHU LPSODQWDWLRQ LQWR 0U )UDQFN EHFDXVH RI WKH GHVLJQ GHIHFW LQ

        WKH 352'(16( ERQH SDVWH 7KH IDLOXUH FDVHG SDLQ GDPDJH WR WKH MRLQW DQG ORVV RI

        TXDOLW\ RI OLIH

     $V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH IRUHJRLQJ 0U )UDQFN VXIIHUHG LQMXU\ DQG KDV

        H[SHULHQFHG DQG ZLOO FRQWLQXH WR H[SHULHQFH HFRQRPLF DQG QRQHFRQRPLF ORVVHV LQFOXGLQJ

        EXW QRW OLPLWHG WR PHGLFDO WKHUDS\ DQG UHODWHG H[SHQVHV ORVV RI LQFRPH DQG HDUQLQJ

        FDSDFLW\ ORVV RI KRXVHKROG VHUYLFHV DQG QHHG IRU DVVLVWDQFH SDLQ VXIIHULQJ DQG HPRWLRQDO

        GLVWUHVV DQG GLVILJXUHPHQW GLVDELOLW\ DQG ORVV RI HQMR\PHQW RI OLIH




                                                  
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 11 of 25




                                6(&21' &$86( 2) $&7,21
                    6WULFW /LDELOLW\ 0DQXIDFWXULQJ 'HIHFW ± $OO 'HIHQGDQWV

     3ODLQWLII LQFRUSRUDWHV SDUDJUDSKV  DV WKRXJK IXOO\ VHW IRUWK KHUHLQ

     'HIHQGDQWV DUH LQ WKH EXVLQHVV RI GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ PDUNHWLQJ

        GLVWULEXWLQJ DQG VHOOLQJ WKH 352'(16( DW LVVXH LQ WKLV FDVH

     $ SURGXFW GHVLJQHU PDQXIDFWXUHU GLVWULEXWRU DQG VHOOHU LV OLDEOH IRU LQMXULHV FDXVHG E\ WKH

        SURGXFW LI D WKH SURGXFW ZDV XQUHDVRQDEO\ GDQJHURXV GXH WR D PDQXIDFWXULQJ GHIHFW E

        WKH PDQXIDFWXULQJ GHIHFW H[LVWHG DW WKH WLPH WKH SURGXFW ZDV VROG DQG F WKH

        PDQXIDFWXULQJ GHIHFW ZDV D FDXVH RI WKH SODLQWLII¶V LQMXULHV

     $ SURGXFW FRQWDLQV D PDQXIDFWXULQJ GHIHFW DQG LV XQUHDVRQDEO\ GDQJHURXV ZKHQ D WKH

        SURGXFW GLIIHUV IURP WKH PDQXIDFWXUHU¶V GHVLJQ VSHFLILFDWLRQV DQGRU LQWHQWLRQV DQG E WKH

        SURGXFW LV PRUH GDQJHURXV WKDQ DQ RUGLQDU\ FRQVXPHU ZRXOG H[SHFW

     7KH 'HIHQGDQWV DUH UHTXLUHG WR PDQXIDFWXUH WKH 352'(16( WR FHUWDLQ VSHFLILFDWLRQV

        7KHVH VSHFLILFDWLRQV FRYHU WKH YDULRXV FRPSRQHQWV RI WKH ERQH SDVWH DQG PL[LQJ FKDPEHUV

     'HIHQGDQWV UHSUHVHQW WKDW ZKHQ WKH 352'(16( LV PL[HG DFFRUGLQJ WR GLUHFWLRQV WKH

        352'(16( ERQH SDVWH ZLOO KDUGHQ LQ VLWX DQG SURYLGH WHPSRUDU\ LQWUDRSHUDWLYH

        VXSSRUW

     'U 5RJHUV D KDG WKH 352'(16( PL[HG DFFRUGLQJ WR WKH GLUHFWLRQV ZKLFK LQFOXGHG

        XVLQJ WKH NLW WKDW FRQWDLQV WKH FRPSRQHQWV DQG WRROV UHTXLUHG WR PL[ DQG LQMHFW WKH

        352'(16( DQG E SURSHUO\ SODFHG WKH 352'(16(




                                                 
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 12 of 25




     352'(16( QRW PDQXIDFWXUHG WR FRUUHFW VSHFLILFDWLRQV FRXOG FDXVH WKH 352'(16( WR

        IDLO DQG FDXVH WKH SURGXFW WR QRW VHW XS SURSHUO\

     7KH 352'(16( LPSODQWHG LQ 0U )UDQFN IDLOHG LQ WKDW LW GLG QRW VHW XS SURSHUO\ DQG

        FDXVHG GDPDJH WR 0U )UDQN¶V MRLQW

     ,Q WKLV FDVH LW PD\ EH LQIHUUHG WKDW WKH 352'(16( ZDV QRW PDQXIDFWXUHG FRUUHFWO\

        EHFDXVH D WKH 352'(16( LI PDQXIDFWXUHG PL[HG DQG SODFHG FRUUHFWO\ ZLOO KDUGHQ LQ

        SODFH E WKH 352'(16( LQ WKLV FDVH ZDV PL[HG DQG SODFHG DFFRUGLQJ WR :ULJKW¶V

        LQVWUXFWLRQV DQG ZLWK :ULJKW¶V NLW DQG F WKH 352'(16( GLG QRW VHW XS SURSHUO\

        +HQFH WKH PRVW UHDVRQDEO\ SODXVLEOH H[SODQDWLRQ IRU WKH 352'(16(¶V IDLOXUH WR VHW XS LV

        WKDW LW ZDV QRW PDQXIDFWXUHG FRUUHFWO\

     7KH 352'(16( PDQXIDFWXULQJ GHIHFW PDGH WKH 352'(16( XQUHDVRQDEO\ GDQJHURXV

        LQ WKDW WKH LPSURSHUO\ PDQXIDFWXUHG 352'(16( IDLOHG WR VHW XS DQG FDXVHG WKH 0U

        )UDQFN WR KDYH D GDPDJHG DQNOH MRLQW DQG SDLQ

     0U )UDQFN DQG 'U 5RGJHUV GLG QRW H[SHFW WKH 352'(16( WR SHUIRUP DV LW GLG DQG WKH\

        ZHUH FRPSOHWHO\ VXUSULVHG WR OHDUQ WKH 352'(16( KDG IDLOHG WR VROLGLI\ DQG KDG FDXVHG

        GDPDJH WR 0U )UDQFN¶V DQNOH

     7KH 352'(16( PDQXIDFWXULQJ GHIHFW ZDV SUHVHQW DW WKH WLPH 'HIHQGDQWV PDQXIDFWXUHG

        GLVWULEXWHG DQG VROG WKH SURGXFWV DQG DW WKH WLPH WKH 352'(16( ZDV LPSODQWHG LQWR 0U

        )UDQFN

     $V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH IRUHJRLQJ 0U )UDQFN VXIIHUHG LQMXU\ DQG KDV

        H[SHULHQFHG DQG ZLOO FRQWLQXH WR H[SHULHQFH HFRQRPLF DQG QRQHFRQRPLF ORVVHV LQFOXGLQJ


                                                  
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 13 of 25




        EXW QRW OLPLWHG WR PHGLFDO WKHUDS\ DQG UHODWHG H[SHQVHV ORVV RI LQFRPH DQG HDUQLQJ

        FDSDFLW\ ORVV RI KRXVHKROG VHUYLFHV DQG QHHG IRU DVVLVWDQFH SDLQ VXIIHULQJ DQG HPRWLRQDO

        GLVWUHVV GLVILJXUHPHQW GLVDELOLW\ DQG ORVV RI HQMR\PHQW RI OLIH

                                  7+,5' &$86( 2) $&7,21
                6WULFW /LDELOLW\ )DLOXUH WR :DUQ,QVWUXFWLRQV ± $OO 'HIHQGDQWV

     3ODLQWLII LQFRUSRUDWHV SDUDJUDSKV  DV WKRXJK IXOO\ VHW IRUWK KHUHLQ

     'HIHQGDQWV DUH LQ WKH EXVLQHVV RI GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ PDUNHWLQJ

        GLVWULEXWLQJ DQG VHOOLQJ 352'(16(

     $ SURGXFW GHVLJQHU PDQXIDFWXUHU GLVWULEXWRU DQG VHOOHU LV OLDEOH IRU LQMXULHV FDXVHG E\ LWV

        SURGXFW LI D WKH SURGXFW ZDV XQUHDVRQDEO\ GDQJHURXV GXH WR ODFN RI DQ DGHTXDWH ZDUQLQJ

        DQG E WKH ODFN RI DGHTXDWH ZDUQLQJ ZDV WKH FDXVH RI WKH SODLQWLII¶V LQMXULHV

     $ SURGXFW ZLWK DQ LQDGHTXDWH ZDUQLQJ LV XQUHDVRQDEO\ GDQJHURXV ZKHQ WKDW SURGXFW LV

        PRUH GDQJHURXV WKDQ DQ RUGLQDU\ FRQVXPHU ZRXOG H[SHFW

     $ GHVLJQHU PDQXIDFWXUHU DQG VHOOHU PHGLFDO GHYLFHV KDV D GXW\ WR VWD\ FXUUHQW RQ VFLHQWLILF

        GHYHORSPHQWV DERXW LWV SURGXFW DQG KDV D GXW\ WR JLYH WLPHO\ DQG DGHTXDWH ZDUQLQJV WR

        KHDOWKFDUH SURIHVVLRQDOV DQG SDWLHQWV RI DQ\ GDQJHURXV VLGH HIIHFWV SURGXFHG E\ LWV SURGXFW

        RI ZKLFK LW NQRZV RU KDV UHDVRQ WR NQRZ 7KH GHVLJQHU DQG PDQXIDFWXUHU DOVR KDYH D GXW\

        WR SURYLGH SURSHU LQVWUXFWLRQV WR KHDOWKFDUH SURYLGHUV FRQFHUQLQJ LPSODQWDWLRQ RI

        352'(16(

     3ULRU WR 0U )UDQFN¶V -DQXDU\   VXUJHU\ 'HIHQGDQWV NQHZ RU VKRXOG KDYH NQRZQ WKH

        FRPSOLFDWLRQV DVVRFLDWHG ZLWK WKH XVH RI 352'(16( LQFOXGHG WKH IROORZLQJ D WKHUH




                                                  
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 14 of 25




        ZDV D GDQJHU WKH 352'(16( ZRXOG QRW VHWXS DQG ZRXOG WKHUHIRUH FDXVH GDPDJH E

        WKDW WKHVH FRPSOLFDWLRQV ZRXOG QHFHVVLWDWH DGGLWLRQDO VXUJHULHV DQG F WKDW LI WKH

        352'(16( GLG QRW VHW XS SURSHUO\ WKDW LW ZRXOG EH LPSRVVLEOH WR UHPRYH DOO RI WKH

        352'(16(

     'HIHQGDQW VKRXOG KDYH±EXW GLG QRW±LQIRUP KHDOWKFDUH SURIHVVLRQDOV LQFOXGLQJ 'U 5RJHUV

        RI WKHVH SRWHQWLDO VHULRXV FRPSOLFDWLRQV IURP 352'(16( DQG RI WKH QHHG WR LQIRUP

        SDWLHQWV RI WKHVH FRPSOLFDWLRQV LQFOXGLQJ

        D     7KH 352'(16( PD\ QRW VHWXS DQG FDQ WKHUHIRUH FDXVH GDPDJH

        E     7KDW WKHVH FRPSOLFDWLRQV ZRXOG QHFHVVLWDWH DGGLWLRQDO VXUJHULHV DQG

        F     7KDW LI WKH 352'(16( GLG QRW VHW XS SURSHUO\ WKDW LW ZRXOG EH LPSRVVLEOH WR

               UHPRYH DOO RI WKH 352'(16(

     +DG 'HIHQGDQWV DGHTXDWHO\ ZDUQHG KHDOWKFDUH SURIHVVLRQDOV LQFOXGLQJ 'U 5RJHUV RI WKH

        SRWHQWLDO VHULRXV FRPSOLFDWLRQV DVVRFLDWHG ZLWK 352'(16( 'U 5RJHUV ZRXOG KDYH

        FRQYH\HG WKLV LQIRUPDWLRQ WR 0U )UDQFN DQG 0U )UDQFN ZRXOG not KDYH FKRVHQ WR

        XQGHUJR VXUJHU\ WR LPSODQW WKH 352'(16(

     352'(16( ZDV XQUHDVRQDEO\ GDQJHURXV EHFDXVH D SDWLHQW UHFHLYLQJ LW ZRXOG QRW H[SHFW

        LW WR FDXVH WKH VHULRXV FRPSOLFDWLRQV QRWHG DERYH

     0U )UDQFN DQG 'U 5RGJHUV GLG QRW H[SHFW WKH 352'(16( WR SHUIRUP DV LW GLG DQG WKH\

        ZHUH FRPSOHWHO\ VXUSULVHG WR OHDUQ WKH 352'(16( KDG IDLOHG WR VROLGLI\ DQG KDG FDXVHG

        GDPDJH WR 0U )UDQFN¶V DQNOH




                                                
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 15 of 25




     7KH 352'(16( IDLOXUH WR ZDUQ GHIHFW ZDV SUHVHQW DW WKH WLPH 'HIHQGDQWV PDQXIDFWXUHG

        GLVWULEXWHG DQG VROG WKH SURGXFW DQG DW WKH WLPH WKH 352'(16( ZDV LPSODQWHG LQWR 0U

        )UDQFN

     $V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH IRUHJRLQJ 0U )UDQFN VXIIHUHG LQMXU\ DQG KDV

        H[SHULHQFHG DQG ZLOO FRQWLQXH WR H[SHULHQFH HFRQRPLF DQG QRQHFRQRPLF ORVVHV LQFOXGLQJ

        EXW QRW OLPLWHG WR PHGLFDO WKHUDS\ DQG UHODWHG H[SHQVHV ORVV RI LQFRPH DQG HDUQLQJ

        FDSDFLW\ ORVV RI KRXVHKROG VHUYLFHV DQG QHHG IRU DVVLVWDQFH SDLQ VXIIHULQJ DQG HPRWLRQDO

        GLVWUHVV DQG GLVILJXUHPHQW GLVDELOLW\ DQG ORVV RI HQMR\PHQW RI OLIH

                                )2857+ &$86( 2) $&7,21
                                 1HJOLJHQFH ± $OO 'HIHQGDQWV

     3ODLQWLII LQFRUSRUDWHV SDUDJUDSKV  DV WKRXJK IXOO\ VHW IRUWK KHUHLQ

     'HIHQGDQWV DUH LQ WKH EXVLQHVV RI GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ PDUNHWLQJ

        GLVWULEXWLQJ DQG VHOOLQJ 352'(16(

     'HIHQGDQWV KDYH D GXW\ WR H[HUFLVH UHDVRQDEOH FDUH LQ GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ

        PDUNHWLQJ GLVWULEXWLQJ DQG VHOOLQJ 352'(16(

     'HIHQGDQWV KDYH D GXW\ WR VWD\ FXUUHQW RQ VFLHQWLILF GHYHORSPHQWV DERXW WKHLU SURGXFW DQG

        WR JLYH WLPHO\ DQG DGHTXDWH ZDUQLQJ WR KHDOWKFDUH SURIHVVLRQDOV DQG SDWLHQWV RI DQ\

        GDQJHURXV VLGH HIIHFWV FDXVHG E\ WKHLU SURGXFW RI ZKLFK WKH\ NQRZ RI KDYH UHDVRQ WR NQRZ

     'HIHQGDQWV IDLOHG WR H[HUFLVH UHDVRQDEOH FDUH LQ GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ

        PDUNHWLQJ GLVWULEXWLQJ DQG VHOOLQJ 352'(16( LQFOXGLQJ IDLOLQJ WR H[HUFLVH UHDVRQDEOH

        FDUH WR SUHYHQW LWV IDLOXUH DV GRFXPHQWHG DERYH 0RUH VSHFLILFDOO\ WKHVH IDLOXUHV LQFOXGH




                                                 
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 16 of 25




        D     'HIHQGDQWV IDLOXUH WR SURYLGH SURSHU ZDUQLQJV DV GLVFXVVHG DERYH

     $V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH IRUHJRLQJ 0U )UDQFN VXIIHUHG LQMXU\ DQG KDV

        H[SHULHQFHG DQG ZLOO FRQWLQXH WR H[SHULHQFH HFRQRPLF DQG QRQHFRQRPLF ORVVHV LQFOXGLQJ

        EXW QRW OLPLWHG WR PHGLFDO WKHUDS\ DQG UHODWHG H[SHQVHV ORVV RI LQFRPH DQG HDUQLQJ

        FDSDFLW\ ORVV RI KRXVHKROG VHUYLFHV DQG QHHG IRU DVVLVWDQFH SDLQ VXIIHULQJ DQG HPRWLRQDO

        GLVWUHVV DQG GLVILJXUHPHQW GLVDELOLW\ DQG ORVV RI HQMR\PHQW RI OLIH

                               ),)7+ &$86( 2) $&7,21
              %UHDFK RI ,PSOLHG :DUUDQW\ RI 0HUFKDQWDELOLW\ ± $OO 'HIHQGDQWV

     3ODLQWLII LQFRUSRUDWHV SDUDJUDSKV  DV WKRXJK IXOO\ VHW IRUWK KHUHLQ

     'HIHQGDQWV DUH LQ WKH EXVLQHVV RI GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ PDUNHWLQJ

        GLVWULEXWLQJ DQG VHOOLQJ 352'(16( 'HIHQGDQWV GHVLJQHG WHVWHG PDQXIDFWXUHG

        PDUNHWHG GLVWULEXWHG DQG VROG WKH 352'(16( DW LVVXH LQ WKLV FDVH

     352'(16( EUHDFKHG LPSOLHG ZDUUDQW\ RI PHUFKDQWDELOLW\ 8WDK &RGH  $

     $V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH IRUHJRLQJ 0U )UDQFN VXIIHUHG LQMXU\ DQG KDV

        H[SHULHQFHG DQG ZLOO FRQWLQXH WR H[SHULHQFH HFRQRPLF DQG QRQHFRQRPLF ORVVHV LQFOXGLQJ

        EXW OLPLWHG WR PHGLFDO WKHUDS\ DQG UHODWHG H[SHQVHV ORVV RI LQFRPH DQG HDUQLQJ FDSDFLW\

        ORVV RI KRXVHKROG VHUYLFHV DQG QHHG IRU DVVLVWDQFH SDLQ VXIIHULQJ DQG HPRWLRQDO GLVWUHVV

        DQG GLVILJXUHPHQW GLVDELOLW\ DQG ORVV RI HQMR\PHQW RI OLIH

                               6,;7+ &$86( 2) $&7,21
             %UHDFK RI ([SUHVV :DUUDQW\ ± :ULJKW 0HGLFDO 7HFKQRORJ\ :ULJKW

     3ODLQWLII LQFRUSRUDWHV SDUDJUDSKV  DV WKRXJK IXOO\ VHW IRUWK KHUHLQ




                                                 
      Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 17 of 25




     :ULJKW LV LQ WKH EXVLQHVV RI GHVLJQLQJ WHVWLQJ PDQXIDFWXULQJ PDUNHWLQJ GLVWULEXWLQJ DQG

        VHOOLQJ 352'(16(

     :ULJKW WKURXJK ZULWWHQ PDWHULDOV KDV PDGH FHUWDLQ LPSRUWDQW VWDWHPHQWV GLUHFWO\ WR 'U

        5RJHUV EHIRUH KH XVHG WKH 352'(16( RQ 0U )UDQFN 7KHVH LPSRUWDQW VWDWHPHQWV

        LQFOXGH EXW DUH QRW OLPLWHG WR WKH IROORZLQJ

        D       7KH 352'(16( %RQH *UDIW 6XEVWLWXWH SDVWH FRQVLVWV RI SUHPHDVXUHG VXUJLFDO

                 JUDGH FDOFLXP VXOIDWH DQG FDOFLXP SKRVSKDWH SUHPHDVXUHG QHXWUDOL]HG JO\FROLF

                 DFLG PL[LQJ VROXWLRQ DQG WKH WRROV QHFHVVDU\ WR PL[ WKH FRPSRQHQWV LQWR D SDVWH DQG

                 LQMHFW WKH PDWHULDO LQWR WKH GHIHFW VLWH DQG

        E       :KHQ WKH 352'(16( LV PL[HG DQG LQMHFWHG DFFRUGLQJ WR GLUHFWLRQV

                 352'(16( %RQH *UDIW 6XEVWLWXWH SDVWH ZLOO KDUGHQ LQ VLWX DQG SURYLGH

                 WHPSRUDU\ LQWUDRSHUDWLYH VXSSRUW

     'U 5RJHUV UHOLHG XSRQ WKHVH VWDWHPHQWV LQ PDNLQJ KLV UHFRPPHQGDWLRQV WR KLV SDWLHQWV

        LQFOXGLQJ 0U )UDQFN

     'U 5RJHUV DQG 0U )UDQFN GLVFXVVHG WKH 352'(16( DQG 'U 5RJHUV FRQVLVWHQW ZLWK

        :ULJKW¶V VWDWHPHQWV DERYH WROG 0U )UDQFN WKH 352'(16( ZRXOG KDUGHQ XS

     0U )UDQFN UHOLHG XSRQ WKHVH VWDWHPHQWV DQG FRQVHQWHG WR WKH XVH RI WKH 352'(16(

     :ULJKW EUHDFKHG WKLV ZDUUDQW\ E\ SURGXFLQJ 352'(16( ZKLFK GLG QRW KDUGHQ XS LQ

        SODFH

     $V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH IRUHJRLQJ 0U )UDQFN VXIIHUHG LQMXU\ DQG KDV

        H[SHULHQFHG DQG ZLOO FRQWLQXH WR H[SHULHQFH HFRQRPLF DQG QRQHFRQRPLF ORVVHV LQFOXGLQJ


                                                   
     Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 18 of 25




       EXW OLPLWHG WR PHGLFDO WKHUDS\ DQG UHODWHG H[SHQVHV ORVV RI LQFRPH DQG HDUQLQJ FDSDFLW\

       ORVV RI KRXVHKROG VHUYLFHV DQG QHHG IRU DVVLVWDQFH SDLQ VXIIHULQJ DQG HPRWLRQDO GLVWUHVV

       DQG GLVILJXUHPHQW GLVDELOLW\ DQG ORVV RI HQMR\PHQW RI OLIH

                                       35$<(5 )25 5(/,()

       :+(5()25( 3ODLQWLII GHPDQGV MXGJPHQW DJDLQVW 'HIHQGDQWV IRU D MXVW DPRXQW WRJHWKHU

ZLWK SUH DQG SRVWMXGJPHQW LQWHUHVW DQG FRVWV DV IROORZV

     )RU JHQHUDO GDPDJHV LQ DQ DPRXQW WR EH SURYHQ DW WULDO

     )RU VSHFLDO GDPDJHV LQ DQ DPRXQW WR EH SURYHQ DW WULDO LQFOXGLQJ LQWHUHVW DV SURYLGHG E\

       8WDK &RGH  %

     )RU RWKHU GDPDJHV DV DOORZHG E\ ODZ DQG

     )RU 3ODLQWLII¶V DWWRUQH\ IHHV DQG FRVWV LQFXUUHG KHUHLQ WRJHWKHU ZLWK VXFK RWKHU DQG IXUWKHU

       UHOLHI DV WKH &RXUW PD\ GHHP DSSURSULDWH

                                         -85< '(0$1'

       3ODLQWLII GHPDQGV WULDO E\ MXU\ RQ DOO LVVXHV VR WULDEOH

'DWHG WKLV WK GD\ RI -DQXDU\ 

                                              )$%,$1 9$1&277

                                              s Douglas B. Cannon
                                              'RXJODV % &DQQRQ

                                              /$: 2)),&( 2) (/,=$%(7+ %2:0$1 3//&

                                              s Elizabeth Bowman
                                              (OL]DEHWK $ %RZPDQ
                                              Attorneys for Plaintiff




                                                 
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 19 of 25




                  ([KLELW $




                  ([KLELW $
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 20 of 25
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 21 of 25
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 22 of 25
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 23 of 25
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 24 of 25
Case 2:19-cv-00061-RJS-PMW Document 2-1 Filed 01/28/19 Page 25 of 25
